NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet this opinion is binding only on the
     parties in the case and its use in other cases is limited. R.1:36-3.


                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2751-15T3

IN THE MATTER OF THE
ESTATE OF ALICE M.
MALSBERGER, DECEASED.
————————————————————————————

           Submitted March 9, 2017 – Decided July 14, 2017

           Before Judges Hoffman and Whipple.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Probate Part, Burlington
           County, Docket No. 2015-1696.

           Gary Stewart Seflin, attorney for appellant
           Lilia E. Lawler, Executrix of the Estate of
           Robert Rich (Trevor C. Serine, on the briefs).

           Bernetich, Hatzell & Pascu, L.L.C., attorneys
           for respondent Patricia White (Donald F.
           Browne, Jr., on the brief).

           J. Llewellyn Mathews, attorney for respondent
           Emanuel Pratsinakis.

           George N. Styliades, attorney for respondents
           Dionysis Nicholaou and Anna Nicholaou, join
           in   the   brief    of   respondent   Emanuel
           Pratsinakis.

PER CURIAM

     The Estate of Robert Rich (appellant) appeals from a February

18, 2016 Chancery Division order admitting to probate the proffered

will (Proposed Will) of Alice M. Malsberger (Alice).               We affirm.
                                 I.

     The material facts are not in dispute.   Alice died on May 26,

2015.   Following Alice's death, plaintiff Patricia White, a niece

by marriage, found a handwritten document among Alice's personal

papers in Alice's kitchen.   The handwritten documents stated:

           I'm Alice Malsberger – I wish to be cremated
           upon my death – along with my husband Joe –
           our ashes placed in a similar (illegible) and
           placed in mausoleum. I wish my estate be sold
           & divide in three and 1/3 granted to Fr.
           Emmanuel, one third to Patricia White, and one
           third to Dionysis & Anna Nicholaou. I want
           Pat White to be executrix. I intend to see a
           lawyer & to validate everything.

     On October 8, 2015, an investigation identified Robert Rich

of Philadelphia as Alice's next of kin and sole intestate heir.

The following week, plaintiff filed a verified complaint in the

Probate Part seeking to admit the Proposed Will to probate.        On

December 20, 2015, Rich died. On February 2, 2016, Rich's executor

filed an answer to plaintiff's complaint, disputing plaintiff's

allegations.

     All parties agreed the matter did not require discovery, and

the handwriting on the Proposed Will belonged to Alice.       After

hearing argument, Judge Paula Dow proceeded to "try the action on

the pleadings and affidavits, and render final judgment thereon."

R. 4:67-5.     On February 18, 2016, the judge issued an order



                             2                              A-2751-15T3
admitting the Proposed Will to probate, accompanied by an eight-

page written opinion.      In pertinent part, the judge stated:

         In the present case, the [c]ourt finds that
         [Alice] intended for the handwritten document
         to constitute a will and simply intended to
         see a lawyer for any procedural formalities
         which were lacking.

                 . . . .

         In sum, under analysis of both N.J.S.A. 3B:3-
         2(b) and N.J.S.A. 3B:3-3, the [c]ourt finds
         that [p]laintiff has met the burden by clear
         and convincing evidence of demonstrating that
         the purported will was written by [Alice] and
         was intended to constitute a valid last will
         and testament.

    This appeal followed.      Appellant challenges the findings and

conclusions of the trial court, asserting the court abused its

discretion by ignoring and misinterpreting the plain text of the

Proposed Will.    We disagree.

    At issue is whether the Proposed Will sufficiently represents

Alice's final testamentary intent to be admitted into probate

under N.J.S.A. 3B:3-3.      Since, as the parties agree, there is no

genuine issue of material fact, the matter was ripe for summary

judgment as involving only a question of law, Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 529 (1995), to which we owe

the motion court no special deference.     Manalapan Realty, L.P. v.

Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).



                               3                             A-2751-15T3
                                    A.

     N.J.S.A. 3B:3-2 sets forth the technical requirements for

writings intended as wills:

          a. Except as provided in subsection b. and in
          [N.J.S.A.] 3B:3-3, a will shall be:

                 (1) in writing;

                 (2) signed by the testator or in the
                 testator's name by some other
                 individual    in   the    testator's
                 conscious presence and at the
                 testator's direction; and

                 (3)   signed   by  at   least   two
                 individuals, each of whom signed
                 within a reasonable time after each
                 witnessed either the signing of the
                 will as described in paragraph (2)
                 or the testator's acknowledgment of
                 that signature or acknowledgment of
                 the will.

          b. A will that does not comply with subsection
          a. is valid as a writing intended as a will,
          whether or not witnessed, if the signature and
          material portions of the document are in the
          testator's handwriting.

          c. Intent that the document constitutes the
          testator's   will  can   be  established   by
          extrinsic evidence, including for writings
          intended as wills, portions of the document
          that are not in the testator's handwriting.

     Appellant   asserts   that    since   the   Proposed   Will   contains

Alice's signature at the beginning of the writing, it is invalid.

However, if Alice wrote her name at the beginning of the document



                              4                                     A-2751-15T3
and intended it to be her signature, it will suffice.   In re Estate

of Siegel, 214 N.J.Super. 586, 592 (App. Div. 1987).

As Judge Dow explained, Siegel is

          directly on point in the present case. As the
          parties stipulate that there is no issue as
          to   material    fact   regarding    [Alice's]
          handwriting, the [c]ourt finds that [Alice]
          intended the opening line, "I am Alice
          Malsberger[,]" to serve as a signature to the
          document, despite its placement at the top of
          the page. Accordingly, under N.J.S.A. 3B:3-
          2(b), the [c]ourt finds that the Proposed Will
          constitutes a valid will as both the writing
          and signature are in [Alice's] handwriting.

                                B.

     A document that does not comply with the requirements of

N.J.S.A. 3B:3-2(a) or (b) is nevertheless valid as a document

intended as a will and may be admitted to probate upon satisfaction

of N.J.S.A. 3B:3-3, which provides:

          Although a document or writing added upon a
          document was not executed in compliance with
          [N.J.S.A.] 3B:3-2, the document or writing is
          treated as if it had been executed in
          compliance with [N.J.S.A.] 3B:3-2 if the
          proponent   of   the   document   or   writing
          establishes by clear and convincing evidence
          that the decedent intended the document or
          writing to constitute: (1) the decedent's will
          . . . .

     In a case involving New Jersey's codification of the "harmless

error" doctrine, we noted a writing need not be signed by the

testator in order to be admitted to probate.     In re Probate of

Will and Codicil of Macool, 416 N.J. Super. 298, 311 (App. Div.
                           5                            A-2751-15T3
2010).    To admit a writing into probate as a will under N.J.S.A.

3B:3-3, we held:

           [T]he proponent of the writing intended to
           constitute such a will must prove, by clear
           and convincing evidence, that: (1) the
           decedent actually reviewed the document in
           question; and (2) thereafter gave his or her
           final assent to it. Absent either one of these
           two elements, a trier of fact can only
           speculate as to whether the proposed writing
           accurately reflects the decedent's final
           testamentary wishes.

           [Id. at 310.]

     We are unpersuaded by appellant's challenge to the probate

of the Proposed Will on the ground that "the [d]ecedent did not

intend the document to be her Final Will[,]" but only "the basis

for a subsequent will that would be 'validated' by a lawyer." This

contention overlooks the plain meaning of Alice's written words.

Alice clearly stated her testamentary intent by providing precise

instructions     of    a     testamentary       nature,     including      burial

instructions, the appointment of an executor, and the liquidation

and division of her estate to her designated beneficiaries.

     We   also   reject     appellant's    argument      that   Alice's    stated

intention "to see a lawyer and to validate everything" precludes

a finding of testamentary intent.              We agree with Judge Dow that

Alice's   "comments,       taken   at   face    value,    simply   indicate      an

intention to visit a lawyer to finalize a document with any


                                   6                                      A-2751-15T3
required   formalities   and   does   not   invalidate   Alice's   present

intention that the Proposed Will constitute a valid will."

    For the reasons expressed by Judge Dow in her cogent opinion,

we are satisfied Alice's Proposed Will embodied her testamentary

intention and was properly admitted to probate.

    Affirmed.




                               7                                   A-2751-15T3